Exhibit 10.2

 

INDEMNIFICATION AGREEMENT



 

This Indemnification Agreement, dated as of June 27, 2019, is made by and
between Westamerica Bank, a California banking corporation (the “Bank”), and [•]
(the “Indemnitee”).

 

WHEREAS, it is essential to the Bank to retain and attract as directors,
officers and employees the most capable persons available;

 

WHEREAS, the Indemnitee serves as an “agent” (as such term is defined in Section
317 of the California Corporations Code) of the Bank;

 

WHEREAS, the Bank and the Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors, officers and employees of
companies in today’s environment;

 

WHEREAS, Section 317 of the California Corporations Code, the Bank’s Articles of
Incorporation (“Articles of Incorporation”) and the Bank’s Bylaws (“Bylaws”)
authorize the Bank to indemnify and advance expenses to its agents to the extent
provided therein, and the Indemnitee serves as an agent of the Bank, in part, in
reliance on such provisions;

 

WHEREAS, the Bank has determined that its inability to retain and attract as
directors, officers and employees the most capable persons would be detrimental
to the interests of the Bank, and that the Bank therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future; and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Bank in an effective manner and the Indemnitee’s reliance on the
Bank’s Articles of Incorporation and Bylaws, and in part to provide the
Indemnitee with specific contractual assurance that the protection promised by
the Bank’s Articles of Incorporation and Bylaws will be available to the
Indemnitee (regardless of, among other things, any amendment to or revocation of
the applicable provisions of the Bank’s Articles of Incorporation and Bylaws or
any change in the composition of the governing bodies of the Bank or any
acquisition transaction relating to the Bank), the Bank wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to the
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained,
for the continued coverage of the Indemnitee under the directors’ and officers’
liability insurance policy of the Bank.

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Bank directly or, on its behalf or at its request, as an
officer, director, manager, member, partner, fiduciary or trustee of, or in a
similar capacity with, another Person (as defined below) or any employee benefit
plan, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

22.               Certain Definitions. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

 

(a)                Agreement: means this Indemnification Agreement, as amended
from time to time hereafter.

 



 

 

(b)                Board of Directors: means the Board of Directors of the Bank.

 

(c)                Claim: means any threatened, asserted, pending or completed
civil, criminal, administrative, investigative or other action, suit or
proceeding of any kind whatsoever, including any arbitration or other
alternative dispute resolution mechanism, or any appeal of any kind thereof, or
any inquiry or investigation, whether instituted by the Bank, any governmental
agency or any other party, that the Indemnitee in good faith believes might lead
to the institution of any such action, suit or proceeding, whether civil,
criminal, administrative, investigative or other, including any arbitration or
other alternative dispute resolution mechanism.

 

(d)                Indemnifiable Expenses: means (i) all expenses and
liabilities, including judgments, fines, penalties, interest, amounts paid in
settlement with the approval of the Bank, and counsel fees and disbursements
(including, without limitation, experts’ fees, court costs, retainers,
transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in (including
on appeal), or preparing to investigate, defend, be a witness in or participate
in, any Claim relating to any Indemnifiable Event by reason of the fact that
Indemnitee is, was or has agreed to serve as a director, officer, employee or
agent of the Bank, or is or was serving or has agreed to serve on behalf of or
at the request of the Bank as a director, officer, manager, member, partner,
fiduciary, trustee or in a similar capacity of another Person, or by reason of
any action alleged to have been taken or omitted in any such capacity, whether
occurring before, on or after the date of this Agreement (any such event, an
“Indemnifiable Event”), (ii) any liability pursuant to a loan guaranty (other
than a loan guaranty given in a personal capacity) or otherwise, for any
indebtedness of the Bank or any subsidiary of the Bank, including, without
limitation, any indebtedness which the Bank or any subsidiary of the Bank has
assumed or taken subject to, and (iii) any liabilities which an Indemnitee
incurs as a result of acting on behalf of the Bank (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism (whether such
liabilities are in the form of excise taxes assessed by the United States
Internal Revenue Service, penalties assessed by the United States Department of
Labor, restitutions to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust or other funding mechanism, or
otherwise).

 

(e)                Indemnitee-Related Entities: means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Bank or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Bank or at the Bank’s
request, to serve as a director, officer, employee or agent and which service is
covered by the indemnity described in this Agreement) from whom an Indemnitee
may be entitled to indemnification or advancement of expenses with respect to
which, in whole or in part, the Bank may also have an indemnification or
advancement obligation (other than as a result of obligations under an insurance
policy).

 

(f)                 Jointly Indemnifiable Claim: means any Claim for which the
Indemnitee shall be entitled to indemnification from both an Indemnitee-Related
Entity and the Bank pursuant to applicable law, any indemnification agreement or
the articles of incorporation, bylaws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Bank and an Indemnitee-Related
Entity.

 

(g)                Loss: means all losses, Claims, damages, fines, or penalties,
including, without limitation, any legal or other expenses (including, without
limitation, any legal fees, judgments, fines, appeal bonds or related expenses)
incurred in connection with defending, investigating or settling any Claim,
fine, penalty or similar action.

 



 

 

(h)                Person: means any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 

23.               Basic Indemnification Arrangement; Advancement of
Indemnifiable Expenses.

 

(a)                In the event that the Indemnitee was, is or becomes subject
to, a party to or witness or other participant in, or is threatened to be made
subject to, a party to or witness or other participant in, a Claim by reason of
(or arising in part out of) an Indemnifiable Event, the Bank shall indemnify the
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by the laws of the State of California in effect on the date hereof
and as amended from time to time, and shall hold the Indemnitee harmless from
and against all Losses that arise by reason of (or arising in part out of) an
Indemnifiable Event; provided, however, that no change in the laws of the State
of California shall have the effect of reducing the benefits available to the
Indemnitee hereunder based on the laws of the State of California as in effect
on the date hereof or as such benefits may improve as a result of amendments
after the date hereof. The rights of the Indemnitee provided in this Section 2
shall include, without limitation, the rights set forth in the other sections of
this Agreement. Payments of Indemnifiable Expenses shall be made as soon as
practicable but in any event no later than twenty (20) calendar days after
written demand is presented to the Bank, against any and all Indemnifiable
Expenses.

 

(b)                Upon request by the Indemnitee, the Bank shall advance, or
cause to be advanced, any and all Indemnifiable Expenses incurred by the
Indemnitee (an “Expense Advance”) on the terms and subject to the conditions of
this Agreement, as soon as practicable but in any event no later than twenty
(20) calendar days after written demand, together with supporting documentation,
is presented to the Bank. The Bank shall, in accordance with such request (but
without duplication), either (i) pay, or cause to be paid, such Indemnifiable
Expenses on behalf of the Indemnitee, or (ii) reimburse, or cause the
reimbursement of, the Indemnitee for such Indemnifiable Expenses. The
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law. However, the
obligation of the Bank to make an Expense Advance pursuant to this Section 2(b)
shall be subject to the condition that, if, when and to the extent that a final
judicial determination is made (as to which all rights of appeal therefrom have
been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law, the Bank shall be entitled to be reimbursed by
the Indemnitee (who hereby agrees to reimburse the Bank) for all such amounts
theretofore paid (it being understood and agreed that the foregoing agreement by
the Indemnitee shall be deemed to satisfy any requirement that the Indemnitee
provide the Bank with an undertaking to repay any Expense Advance if it is
ultimately determined that the Indemnitee is not entitled to indemnification
under applicable law). The Indemnitee’s undertaking to repay such Expense
Advances shall be unsecured and interest-free.

 

(c)                Notwithstanding anything in this Agreement to the contrary,
the Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Bank has joined in or the Board of
Directors of the Bank has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

 

(d)                The indemnification obligations of the Bank under Section
2(a) shall be subject to the condition that the Board of Directors shall not
have determined (by majority vote of directors who are not parties to the
applicable Claim) that the indemnification of the Indemnitee is not proper in
the circumstances because the Indemnitee is not entitled to be indemnified under
applicable law. If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of California having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by the Board of Directors or any aspect thereof, including the
legal or factual bases therefor, and the Bank hereby consents to service of
process and to appear in any such proceeding. If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by the Board of Directors that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Bank for any Expense Advance, until a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law. Any determination by the Board of
Directors otherwise shall be conclusive and binding on the Bank and the
Indemnitee.

 



 

 

(e)                To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Board of
Directors that the Indemnitee is not entitled to indemnification under
applicable law.

 

(f)                 Notwithstanding anything to the contrary herein, the Bank
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee for any acts or omissions or transactions from which a director,
officer, employee or agent may not be relieved of liability under applicable
law.

 

(g)                Notwithstanding any other provisions contained herein, this
Agreement and the rights and obligations of the parties hereto are subject to
the requirements, limitations and prohibitions set forth in state and federal
laws, rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Section 317 of the California Corporations Code, Section 18(k) of the Federal
Deposit Insurance Act and Part 359 of the Federal Deposit Insurance
Corporation’s Rules and Regulations and any successor regulations thereto.

 

24.               Indemnification for Additional Expenses. The Bank shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Section 2, which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee, the Bank or any other Person with respect to the
Indemnitee’s right to: (i) indemnification or an Expense Advance by the Bank
under this Agreement or any provision of the Bank’s Articles of Incorporation
and/or Bylaws and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Bank, regardless of whether the Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be; provided that the Indemnitee shall be
required to reimburse such Indemnifiable Expenses in the event that a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that such action brought by the
Indemnitee, or the defense by the Indemnitee of an action brought by the Bank or
any other Person, as applicable, was frivolous or in bad faith.

 

25.               Partial Indemnity, Etc. If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Bank for some or a
portion of the Indemnifiable Expenses in respect of a Claim but not, however,
for all of the total amount thereof, the Bank shall nevertheless indemnify the
Indemnitee for the portion thereof to which the Indemnitee is entitled.

 



 

 

26.               Burden of Proof. In connection with any determination by the
Board of Directors, any court or otherwise as to whether the Indemnitee is
entitled to be indemnified hereunder, the Board of Directors or court shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the burden of proof shall be on the Bank or
its representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

 

27.               Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Bank, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Bank or any of its subsidiaries in the course
of their duties, or by committees of the Board of Directors, or by any other
Person as to matters the Indemnitee reasonably believes are within such other
Person’s professional or expert competence, or (b) on behalf of the Bank in
furtherance of the interests of the Bank in good faith in reliance upon, and in
accordance with, the advice of legal counsel or accountants, provided such legal
counsel or accountants were selected with reasonable care by or on behalf of the
Bank. In addition, the knowledge and/or actions, or failures to act, of any
other director, officer, agent or employee of the Bank shall not be imputed to
the Indemnitee for purposes of determining the right to indemnity hereunder.

 

28.               No Other Presumptions. For purposes of this Agreement, the
termination of any Claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law. In addition, neither the failure of the Board of
Directors to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Board of Directors that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

 

29.               Nonexclusivity, Etc. The rights of the Indemnitee hereunder
shall be in addition to any other rights the Indemnitee may have under the
Bank’s Articles of Incorporation and Bylaws, the laws of the State of
California, or otherwise. To the extent that a change in the laws of the State
of California or the interpretation thereof (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Bank’s Articles of Incorporation and Bylaws, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. To the extent that there is a
conflict or inconsistency between the terms of this Agreement and the Bank’s
Articles of Incorporation or Bylaws, it is the intent of the parties hereto that
the Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Bank’s Articles of Incorporation or Bylaws. No amendment or
alteration of the Bank’s Articles of Incorporation or Bylaws or any other
agreement shall adversely affect the rights provided to Indemnitee under this
Agreement.

 

30.               Liability Insurance. The Bank shall use its reasonable best
efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, or incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of the
Bank, or is or was serving or has agreed to serve on behalf of or at the request
of the Bank as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, fiduciary, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or arising out of
Indemnitee’s status as such, whether or not the Bank would have the power to
indemnify Indemnitee against such liability under the provisions of this
Agreement. Such insurance policies shall have coverage terms and policy limits
at least as favorable to Indemnitee as the insurance coverage provided to any
other director or officer of the Bank. If the Bank has such insurance in effect
at the time the Bank receives from Indemnitee any notice of the commencement of
an action, suit or proceeding, the Bank shall give prompt notice of the
commencement of such action, suit or proceeding to the insurers in accordance
with the procedures set forth in the policy. The Bank shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

 



 

 

31.               Amendments, Etc. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

32.               Subrogation. Subject to Section 12, in the event of payment by
the Bank under this Agreement, the Bank shall be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee with respect to
any insurance policy. Indemnitee shall execute all papers reasonably required
and shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Bank
effectively to bring suit to enforce such rights. The Bank shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 

33.               Jointly Indemnifiable Claims. Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Bank and the service of the Indemnitee as a
director and/or officer of the Bank at the request of the Indemnitee-Related
Entities, the Bank acknowledges and agrees that the Bank shall be fully and
primarily responsible for the payment to the Indemnitee in respect of
indemnification and advancement of Indemnifiable Expenses in connection with any
such Jointly Indemnifiable Claim, pursuant to and in accordance with the terms
of this Agreement, irrespective of any right of recovery the Indemnitee may have
from the Indemnitee-Related Entities. Under no circumstance shall the Bank be
entitled to any right of subrogation or contribution by the Indemnitee-Related
Entities and no right of recovery the Indemnitee may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Indemnitee or the obligations of the Bank hereunder. In the event that any of
the Indemnitee-Related Entities shall make any payment to the Indemnitee in
respect of indemnification or advancement of expenses with respect to any
Jointly Indemnifiable Claim, the Indemnitee-Related Entity making such payment
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee against the Bank under the terms of this Agreement,
and the Indemnitee shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 12, entitled to enforce this Section 12 against the Bank as though
each such Indemnitee-Related Entity were a party to this Agreement.

 

34.               No Duplication of Payments. Subject to Section 12 hereof, the
Bank shall not be liable under this Agreement to make any payment in connection
with any Claim made against the Indemnitee to the extent the Indemnitee has
otherwise actually received payment (under any insurance policy, any provision
of the Bank’s Articles of Incorporation and Bylaws, or otherwise) of the amounts
otherwise indemnifiable hereunder.

 



 

 

35.               Defense of Claims. The Bank shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if the Indemnitee reasonably believes, after consultation with
counsel selected by the Indemnitee, that (i) the use of counsel chosen by the
Bank to represent the Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include both (A) the Bank or any subsidiary of
the Bank and (B) the Indemnitee, and the Indemnitee concludes that there may be
one or more legal defenses available to him that are different from or in
addition to those available to the Bank or any subsidiary of the Bank or (iii)
any such representation by such counsel would be precluded under the applicable
standards of professional conduct then prevailing, then the Indemnitee shall be
entitled to retain separate counsel (but not more than one law firm plus, if
applicable, local counsel in respect of any particular Claim) at the Bank’s
expense. The Bank shall not be liable to the Indemnitee under this Agreement for
any amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Bank’s prior written consent. The Bank shall not, without
the prior written consent of the Indemnitee, effect any settlement of any Claim
relating to an Indemnifiable Event which the Indemnitee is or could have been a
party unless such settlement solely involves the payment of money and includes a
complete and unconditional release of the Indemnitee from all liability on all
claims that are the subject matter of such Claim. Neither the Bank nor the
Indemnitee shall unreasonably withhold its or his consent to any proposed
settlement; provided that the Indemnitee may withhold consent to any settlement
that does not provide a complete and unconditional release of the Indemnitee. To
the fullest extent permitted by California law, the Bank’s assumption of the
defense of a Claim pursuant to this Section 14 will constitute an irrevocable
acknowledgement by the Bank that any Indemnifiable Expenses incurred by or for
the account of Indemnitee incurred in connection therewith are indemnifiable by
the Bank under Section 2 of this Agreement.

 

36.               Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Bank), assigns, spouses, heirs, executors and personal and
legal representatives. The Bank shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Bank and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform if no such succession had taken place;
provided that no such assumption shall relieve the Bank from its obligations
hereunder and any obligations shall thereafter be joint and several. This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Bank and/or on behalf of or
at the request of the Bank as a director, officer, manager, member, partner,
fiduciary, trustee or in a similar capacity of another Person. Except as
provided in this Section 15, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder.

 

37.               Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

 



 

 

38.               Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the parties hereto, the Indemnitee
may be without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

39.               Notices. All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by electronic mail,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by such party to the other parties:

 

(a)If to the Bank, to:

 

Westamerica Bank
1108 Fifth Avenue
San Rafael, California 94901
Attn: President
E-mail: kris.irvine@westamerica.com

 

(b)If to the Indemnitee, to the address set forth on the signature page hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the email address specified above (or at such other
address or email address for a party as shall be specified by like notice). Any
notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

40.               Counterparts. This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

41.               Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

42.               Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.

 

 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



 

 

WESTAMERICA BANK

By: ______________________________
Name: David L. Payne
Title: Chairman of the Board, President and Chief Executive Officer

 

______________________________
[•]

 

Name: _________________________

 

Address:
______________________________
______________________________
______________________________

 

E-mail: _________________________

 

 

 

 

 

 

 

 